Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about June 11, 2009, which adjudicated appellant a juvenile delinquent upon his admission that he committed the act of unlawful possession of a weapon by a person under 16, and imposed a conditional discharge for a period of 12 months, unanimously affirmed, without costs.
The court properly denied appellant’s suppression motion. There is no basis for disturbing the court’s credibility determinations (see People v Prochilo, 41 NY2d 759, 761 [1977]). The court credited the arresting officer’s testimony that at night in a high crime area, the officer saw a bulge in appellant’s waistband whose shape was consistent with the grip of a pistol. In addition, as the police approached, appellant adjusted his waistband at the site of the bulge, walked to a nearby pay phone and appeared to be positioning his body in an effort to conceal the side where the bulge was located. This combination of factors provided reasonable suspicion justifying a stop and frisk (see People v Benjamin, 51 NY2d 267, 271 [1980]; People v De Bour, 40 NY2d 210, 221 [1976]). Concur—Mazzarelli, J.P., Sweeny, Catterson, Renwick and Manzanet-Daniels, JJ.